 



Exhibit 10.1



AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (“Amendment”), effective as of March 1, 2012 (the
“Effective Date”), hereby amends the Employment Agreement dated March 1, 2010,
as amended by Amendment No. 1 to Employment Agreement, dated November 3, 2010
(the “Agreement”), by and between AmTrust Financial Services, Inc., 59 Maiden
Lane, 6th floor, New York, New York, a Delaware corporation (the “Company”) and
Michael J. Saxon, an individual residing at 514 Brookstone Court, Copley, OH
44321 (“Executive”).

 

WHEREAS, the purpose of this Amendment is for the Executive and the Company to
agree to an extension of the Employment Period to February 28, 2015.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 1. Section 2 (Employment Period) of the Agreement is hereby amended by deleting
    Section 2 in its entirety and replacing it with the following:

 

2. Employment Period. For a period commencing on the Effective Date hereof and
ending on February 28, 2015 (the “Employment Period”), the Company hereby
employs Executive in the capacities herein set forth. Executive agrees, pursuant
to the terms hereof, to serve in such capacities for the Employment Period. This
Agreement shall renew for successive three-year periods (“Successive Employment
Periods”) unless one of the parties provides written notice to the other more
than ninety (90) days prior to the end of the Employment Period or any
Successive Employment Period that the party will not renew the Agreement. The
Employment Period and any Successive Employment Period(s) shall hereinafter be
referred to as the “Employment Period.”

 

 2. All other provisions of the Agreement shall remain in effect in accordance
    with their terms.

 

 

AMTRUST FINANCIAL SERVICES, INC.

 

 



By: /s/ Stephen Ungar     Date: March 1, 2012 Name: Stephen Ungar      
Title:General Counsel and Secretary      



  

 

EXECUTIVE  

 



/s/ Michael J. Saxon     Date: February 24, 2012 Michael J. Saxon      



 

 





